Dear Ms. Morris:
We are in receipt of your request for an Attorney General's opinion. Specifically, you have requested our legal opinion on the following question:
             Senate Bill Nos. 74 and 333 of the 1995 Regular Session provide that proposed constitutional amendments `shall be submitted to the electors of the state at the gubernatorial election to be held in 1995'. Should these proposed constitutional amendments be placed on the October 21, 1995 gubernatorial primary ballot or on the November 18, 1995 gubernatorial general ballot?
It is conceivable that one candidate would receive a majority of the votes cast in the primary election, thereby dispensing with the need for a general election. Therefore, it is our opinion that these proposed constitutional amendments should be placed on the October 21, 1995 gubernatorial primary ballot.
If you have any further questions, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                               _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb
Sheri M. Morris Deputy General Counsel Secretary of State's Office P.O. Box 94125 Baton Rouge, LA 70804-9125
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL